By the Court.
Unless it can be shown, that this testimony was used on the hearing of the case before the chancellor, or that it was so taken that it might have been used, we do not perceive how it can be used upon the hearing here.
But it appearing, on farther reading and examination of the papers in the case, that the parties had, on both sides, filed their exhibits after the taking of the testimony objected to, The Court considered, that the parties must, by consent, have kept open the time for taking testimony, beyond the general rule, and suffered it to be read here. But as the opposite party claimed, that the testimony was not competent to be used in the case, and that they had omitted to file a motion to suppress it in the court of chancery, because they did not consider it in the case, The Court allowed the matter to stand upon the hearing the same as if such motion had been filed in proper time.